           Case 3:20-cv-04722-JD Document 11 Filed 07/29/20 Page 1 of 2



 1   Leandro F. Delgado (SBN 293738)
     ldelgado@winston.com
 2   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 3   San Francisco, CA 94111-5840
     Telephone:      (415) 591-1000
 4   Facsimile:      (415) 591-1400

 5   Attorneys for Defendants
     THE PASHA GROUP, PASHA HAWAII HOLDINGS LLC,
 6   PASHA HAWAII TRANSPORT LINES LLC,
     SR HOLDINGS LLC, SUNRISE VESSEL OPERATIONS LLC,
 7   and SUNRISE OPERATIONS LLC

 8

 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                       OAKLAND DIVISION

12    INTERNATIONAL ORGANIZATION OF              Case No. 4:20-cv-04722-KAW
      MASTERS, MATES & PILOTS,
13
                    Plaintiff,                   DEFENDANTS’ CERTIFICATION OF
14           v.                                  INTERESTED ENTITIES OR PERSONS

15    SUNRISE OPERATIONS, LLC, et al.,

16                  Defendants.

17

18

19

20

21

22

23

24

25

26

27

28



                    DEFENDANTS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
            Case 3:20-cv-04722-JD Document 11 Filed 07/29/20 Page 2 of 2



 1                   CERTIFICATION OF INTERESTED ENTITIES OR PERSONS

 2          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the

 3   named parties, there is no such interest to report.

 4   Dated: July 29, 2020                           Respectfully submitted,

 5                                                  WINSTON & STRAWN LLP
 6                                                  By: /s/ Leandro F. Delgado
                                                        Leandro F. Delgado (SBN 293738)
 7                                                      ldelgado@winston.com
                                                        WINSTON & STRAWN LLP
 8                                                      101 California Street, 35th Floor
                                                        San Francisco, CA 94111-5840
 9                                                      Telephone:       (415) 591-1000
                                                        Facsimile:       (415) 591-1400
10
                                                           Counsel for Defendants
11                                                         Sunrise Operations LLC, et al.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  1
                     DEFENDANTS’ CERTIFICATION OF INTERESTED ENTITIES OR PERSONS
